Title: To Benjamin Franklin from V Dulongprey, Coney & fils, 5 July 1777
From: Dulongprey, V., Coney & fils
To: Franklin, Benjamin


Monsieur
A Cherbourg ce 5 Juillet 1777.
Nous nous refferons a notre dernier que nous avons eu l’honneur de Vous ecrire le 30 du passé par Notre Sieur Du-Longprey Le Jeune qui a accompagnié le Capitaine Dowglas. Depuis est arrivé en cette Ville les Sieurs Daniel Danes et francis ablet venant d’engleterre se disant de Boston et faits prisonniers avec l’equipage du Corsaire Resing States commandé par Le Cap[itai]ne James Thombsiom apres avoir fait deux prisses qui ont été conduit à Lorient. Ces jeunes americain ont echappé de la prison d’engleterre et a leurs arrivée en cette Ville ils sont venus nous trouver pour leurs procurer de l’argent pour payer leurs passage et les conduire a Lorient, nous assurant qu’ils etoient de Votre connaissance et que nos avances nous seroient remisses par Vous Monsieur ou par leurs correspondant de Lorient; dans la crainte d’estre trompé par ces jeunes americains qui nous ont paru estre de Bonne foy, nous avons consenti a leurs remettre douze Guines pour payer parties de leurs passage convenu par 20 Guinees, et les avons obligée a sejourner en cette Ville jusques a ce que nous ayons des assurences soit par Vous Monsieur ou par leurs commissionnaires a Lorient qui nous garantisse de la somme dont ils auront Besoin pour se rendre jusques a Lorient. Its viennent de nous dire qu’il vont avoir l’honneur de vous ecrire par ce courier; nous serons en attendant l’honneur de Votre reponse, pour rendre services a ces jeunes americains si Vous voulez bien y consentir n’ayant rien de plus a coeur que de Vous temoigner notre zele pour l’interest de Votre nation. Nous avons l’honneur d’estre tres sincerement et avec respect Monsieur Vos tres humbles et obeissants serviteurs
V. Dulongprey coney et fils
